                                                              1   GABROY LAW OFFICES
                                                                  Christian Gabroy (#8805)
                                                              2   Justin A. Shiroff (#12869)
                                                                  The District at Green Valley Ranch
                                                              3   170 South Green Valley Parkway, Suite 280
                                                                  Henderson, Nevada 89012
                                                              4   Tel     (702) 259-7777
                                                                  Fax (702) 259-7704
                                                              5   christian@gabroy.com
                                                                  jshiroff@gabroy.com
                                                              6   Attorneys for Plaintiff

                                                              7                            UNITED STATES DISTRICT COURT

                                                              8                                    DISTRICT OF NEVADA

                                                              9     JAMES TOMCIK;                                      Case No: 2:19-cv-01761-KJD-EJY

                                                             10                       Plaintiff,
                                                                    vs.                                                STIPULATION AND ORDER TO
                                                             11                                                        EXTEND TIME TO RESPOND TO
                                                                    KASEYA DEVELOPMENT, LLC;                           DEFENDANT'S      MOTION TO
                                                             12     KASEYA US SALES, LLC; KASEYA                       DISMISS (ECF NO. 7)
                                                                    MANAGEMENT, LLC; KASEYA US LLC;
GABROY LAW OFFICES




                                                                    DOES I through X; and ROE                          (FIRST REQUEST)
                     (702) 259-7777 FAX: (702) 259-7704




                                                             13
                      170 S. Green Valley Pkwy., Suite 280




                                                                    Corporations XI through XX, inclusive,
                           Henderson, Nevada 89012




                                                             14
                                                                                      Defendant.
                                                             15
                                                                                   STIPULATION AND ORDER TO EXTEND TIME
                                                             16            TO RESPOND TO DEFENDANTS’ MOTION TO DISMISS (ECF NO. 7)
                                                             17           IT IS HEREBY STIPULATED AND AGREED between counsel for Plaintiff James

                                                             18   Tomcik (“Plaintiff”) and Defendants Kaseya Development, LLC, Kaseya US, LLC and

                                                             19   Kaseya Management LLC (collectively “Defendants”) as follows:

                                                             20                WHEREAS, on or about September 11, 2019, Plaintiff filed in the Eighth

                                                             21   Judicial District Court a Complaint (the “Complaint”), which was assigned Case No. A-

                                                             22   19-801739-C (the “Lawsuit”);

                                                             23                WHEREAS, on or about September 18, 2019, Plaintiff served the

                                                             24   Defendants with the Complaint;

                                                             25                WHEREAS, on or about October 9, 2019, Defendants filed a Notice of

                                                             26   Removal with the United States District Court, District of Nevada (ECF No. 1);

                                                             27                WHEREAS, Defendants filed its Motion to Dismiss (ECF No. 7) on or about

                                                             28   October 21, 2019;
                                                                                                         Page 1 of 3
                                                              1
                                                                               WHEREAS, Plaintiff’s response to the Motion to Dismiss is currently due
                                                              2
                                                                  by November 4, 2019;
                                                              3
                                                                               WHEREAS, due to scheduling conflicts and Plaintiff's counsel being out of
                                                              4
                                                                  the jurisdiction, the Parties agree to an additional fourteen (14) day extension through
                                                              5
                                                                  November 18, 2019, for Plaintiff to respond to the Motion to Dismiss; and,
                                                              6
                                                                  ///
                                                              7
                                                                  ///
                                                              8
                                                                  ///
                                                              9
                                                                  ///
                                                             10
                                                                  ///
                                                             11
                                                                  ///
                                                             12
                                                                  ///
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704




                                                             13
                      170 S. Green Valley Pkwy., Suite 280
                           Henderson, Nevada 89012




                                                             14

                                                             15

                                                             16

                                                             17

                                                             18

                                                             19
                                                             20

                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26

                                                             27
                                                             28
                                                                                                         Page 2 of 3
                                                              1
                                                                                WHEREAS, this is the first request for an extension regarding the filing of
                                                              2
                                                                  Plaintiff’s response to Defendants' Motion to Dismiss, which is made in good faith, not for
                                                              3
                                                                  purposes of delay, and neither party is prejudiced by this extension.
                                                              4   Dated: October 31st, 2019                     Dated: October 31st, 2019

                                                              5   Respectfully submitted,                       Respectfully submitted,

                                                              6   By /s/ Christian Gabroy, Esq.                 By /s/________________
                                                                  Christian Gabroy, Esq.                        Nicholas J. Santoro, Esq.
                                                              7   Justin A. Shiroff, Esq.                       Jason Smith, Esq.
                                                                  The District at Green Valley Ranch            SANTORO WHITMIRE
                                                              8   170 South Green Valley Parkway,               10100 W. Charleston Blvd.
                                                                  Suite 280                                     Suite250
                                                              9   Henderson, Nevada 89012                       Las Vegas, NV 89135
                                                                  Fax:(702) 259-7704                            Tel: (702) 948-8771
                                                             10                                                 Fax: (702) 948-8773
                                                                  Attorneys for Plaintiff                       Email: nsantoro@santoronevada.com
                                                             11                                                        jsmith@santoronevada.com
                                                                                                                Steven D. Hurd, Esq. (pro hac vice
                                                             12                                                 forthcoming)
                                                                                                                PROSKAUER ROSE LLP
GABROY LAW OFFICES




                                                                                                                Eleven Times Square
                     (702) 259-7777 FAX: (702) 259-7704




                                                             13
                      170 S. Green Valley Pkwy., Suite 280




                                                                                                                New York, New York 10036-8299
                           Henderson, Nevada 89012




                                                             14                                                 Tel: (212) 969-3000
                                                                                                                Fax: (212) 969-2900
                                                             15                                                 Email: shurd@proskauer.com
                                                                                                                Margaret F. Swetman, Esq. (pro hac vice
                                                             16                                                 forthcoming)
                                                                                                                Rachel T. Gulotta, Esq. (pro hac vice
                                                             17                                                 forthcoming)
                                                                                                                PROSKAUER ROSE LLP
                                                             18                                                 650 Poydras Street
                                                                                                                Suite 1800
                                                             19                                                 New Orleans, LA 70130
                                                                                                                Tel: (504) 310-4088
                                                             20                                                 Fax: (504) 310-2022
                                                                                                                Email: mswetman@proskauer.com
                                                             21                                                        rgulotta@proskauer.com
                                                                                                                Attorneys for Defendants Kaseya
                                                             22                                                 Development, LLC, Kaseya Management,
                                                                                                                LLC and Kaseya US LLC
                                                             23

                                                             24                                                IT IS SO ORDERED

                                                             25                                                _________________________________
                                                                                                               UNITED STATES DISTRICT JUDGE
                                                             26

                                                             27
                                                             28                                                       November 5, 2019
                                                                                                               Dated:______________________
                                                                                                         Page 3 of 3
